Citation Nr: 1759014	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, and as secondary to the Veteran's service-connected involuntary movement disorder and muscle spasm conditions.

2.  Entitlement to an effective date prior to September 22, 2009 for a grant of service connection for right lower extremity radiculopathy. 

3.  Entitlement to service connection for a left shoulder disability, to include manifestations of joint pain as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1997 to May 2001, to include a tour of temporary duty (TDY) in Saudi Arabia in March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for a left shoulder disability and chronic fatigue syndrome and granted the effective date that is currently on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in October 2015 to present testimony on the issues on appeal.  

This appeal was subject to a prior remand by the Board in January 2016 to ensure compliance with due process requirements.  The issues of service connection for a facial nerve condition and for a nerve and muscle movement disability have since been granted in full by a May 2017 rating decision and are no longer on appeal.  With regard to the remaining issues, the previous remand directed appropriate action to consider whether there was clear and unmistakable error (CUE) in a May 2006 rating decision, and de novo review of the issues by a Decision Review Officer (DRO).  The required DRO decision was issued in March 2017.  While the May 2017 Supplemental Statement of the Case (SSOC) did address the question of CUE, it did so in the context of the Veteran's current earlier effective date claim only and did not separately adjudicate the matter and the Board is unable to do so in the first instance.  See Nacoste v. Brown, 6 Vet. App. 439, 442 (1994) (holding that there must be a Notice of Disagreement with regard to the CUE issue as a jurisdictional predicate to Board review of CUE claims in an RO decision).  As such, the only appropriate means of disposition at this time is to again refer the matter to the RO for adjudication.   

To be clear, the question of error is specifically in regard to the change in diagnostic code (DC) from DC 5293 to DC 5243 that was effectuated in the May 2006 rating decision.  In assigning the evaluation under DC 5243 for intervertebral disc disease, it appears as though the RO essentially stopped considering the neurological manifestations of the Veteran's low back disability and only weighed limitation of motion of the lumbar spine until the separate grant of service connection for radiculopathy.  Thus, and as previously described in the Board's January 2016 remand order, the change in diagnostic code was more than a mere change in labelling, and limited the disability for which compensation was considered.  

If the RO did in fact change from a rating based upon both neurological and orthopedic limitation of motion manifestations, to merely a limitation of motion rating, this would constitute an approximate severance of service connection for the Veteran's neurological symptomatology and must be corrected.  As such, this possibility of CUE must be adjudicated separately from the Veteran's earlier effective date claim which will be dismissed herein for reasons discussed in full below. 

The possibility of CUE in the May 2006 rating decision has been raised by the January 2016 Board remand with respect to the question of collective versus separate evaluations for the orthopedic versus neurological manifestations of the Veteran's service-connected low back disability.  This matter is again referred to the AOJ for separate adjudication.  38 C.F.R. § 19.9(b) (2017).


The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed chronic fatigue syndrome is due to his service-connected involuntary movement disorder.   

2.  A December 2001 rating decision granted service connection for the Veteran's low back disability, including neurological symptoms of pain radiating down the right leg to the great toe, effective as of the day following the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic fatigue syndrome have been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017). 

2.  The appeal on the merits of the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for right lower extremity radiculopathy is moot as the earliest possible effective date allowable by law has been granted; there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C. §§ 5110(b)(1), 7105(d)(5) (2012). 






	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  In respect to the claim of service connection for chronic fatigue syndrome, given the favorable outcome - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  Also, as will be discussed below, the claim for an earlier effective date must be dismissed as moot as the earliest possible effective date for service connection has been awarded, therefore further notice or assistance in this matter would serve no useful purpose. 

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a medical relationship between the service-connected disability and the current disability for which compensation is sought.  See Wallin v. West, 11 Vet. App. 509 (1998).  The necessary medical relationship may be shown by evidence that the nonservice-connected disability is proximately due to or the result of a service-connected disability, or that the nonservice-connected disease or injury increased in severity beyond its natural progression due to a service-connected disability.  38 C.F.R. § 3.310.  The latter circumstance is known by the legal term of "aggravation."  38 C.F.R. § 3.310(b).  

This Veteran served a period of temporary duty in Saudi Arabia in March 1999.  When a Veteran has served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Under these circumstances, specifically diagnosable signs or symptoms may not be shown by conclusive medical evidence; however, some objective indications of disability are required.  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
Furthermore, VA regulations specifically define the term "medically unexplained chronic multisymptom illness" as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  

Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In this instance, the Veteran was afforded a specialized chronic fatigue syndrome examination in October 2015.  The examiner noted a prior diagnosis of chronic fatigue syndrome as secondary to the Veteran's involuntary movement disorder.  At that time, the Veteran described his fatigue as exhausting, affecting his focus and short term memory.  The examiner noted signs and symptoms attributable to chronic fatigue syndrome as debilitating fatigue, headaches, sleep disturbance, and cognitive impairment with symptoms that wax and wane.  VA examination, October 2015.

The Veteran was afforded an additional chronic fatigue syndrome examination in April 2017.  Although this examiner identified a less severe picture of symptomatology overall, he did reiterate the existence of a chronic fatigue syndrome diagnosis as being secondary to the Veteran's service-connected involuntary movement disorder.  VA examination, April 2017.  Therefore, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310. 

Earlier Effective Date

In September 2009, the Veteran filed a claim seeking service connection for bilateral radiculopathy secondary to his service-connected low back disability.  Service connection was subsequently granted for the claimed radiculopathy in a March 2010 rating decision, assigning an effective date of September 22, 2009 as of the date of that claim.  However, a review of the claims file clearly shows that the Veteran's symptoms of radiculopathy were already contemplated by the original grant of service connection for his low back disability in May 2001.  His symptoms of radiating pain are mentioned in three different instances within the December 2001 rating decision.  As such, when service connection was established for low back pain with herniation of nucleus pulposus at L3-4 effective as of the day following the Veteran's separation from service, the Veteran was already in receipt of the earliest possible date of compensation benefits for the neurological component of his disability, including radiculopathy.  In other words, the neurological symptoms of the Veteran's low back disability had effectively been granted service connection with the original award of service connection in May 2001, and the Veteran had been entitled to monetary compensation for those symptoms since that time. 

The day following separation from active service is the earliest effective date for service connection benefits allowable under law.  See 38 C.F.R. § 3.400(b)(2)(i) (2017).  Therefore, as the Veteran is already in receipt of the earliest possible effective date for the grant of service connection for neurological symptoms associated with his low back disability, there is no question of law or fact remaining for the Board to decide, and the Board must dismiss the earlier effective date claim as moot.  38 U.S.C. § 7105(d)(5) (2012). 

For the purpose of clarity, as noted previously in the January 2016 Board remand and reiterated in the introduction section to this decision, a potential CUE determination remains outstanding with regard to how the Veteran's neurological symptoms have been rated over the course that award.  The Board understands the Veteran's contentions, but is precluded from acting unilaterally without addressing this procedural necessity.  In essence, the Board does not have jurisdiction to review the CUE claim at this time, as the RO must adjudicate that in the first instance, separate and apart from the effective date issue dismissed herein.  


ORDER

Service connection for chronic fatigue syndrome is granted. 

The appeal for entitlement to an earlier effective date of service connection for right lower extremity radiculopathy is dismissed. 


REMAND

With regard to the Veteran's claim of entitlement to service connection for a left shoulder disability, the medical records associated with this claim reflect sporadic report of pain in the left shoulder without diagnosis.  However, as service connection is currently in effect for multiple conditions as manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness, an examination of the left shoulder is required to determine whether there is any objective indication of a left shoulder condition as a manifestation of an undiagnosed illness or a medically unexplained multi-symptom illness. 


To this end, the Board notes that the Veteran's service treatment records reflect a left broken clavicle occurring before service at ten or eleven years of age.  In March 2001, there is a notation in the service treatment records of complaint of left-sided intrascapular pain of several months; however examination was normal except for what appears to be a prominence of the right scapula at the time.  No diagnosis specific to the left shoulder was rendered.  There are other notations of subjective complaints of bilateral shoulder pain during service.   A contemporaneous examination is required to determine whether the Veteran's complaints of left shoulder pain equate to a present disability, a manifestation of undiagnosed illness, or a symptom of a medically unexplained multi-symptom illness such as the Veteran's now service-connected chronic fatigue syndrome. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination with an appropriate practitioner to determine the nature and severity of any left shoulder condition.  The examiner is asked to specify whether the Veteran's report of left shoulder pain and/or rotator cuff strain represents (1) a currently diagnosed disability, (2) manifestation of an undiagnosed illness, or (3) manifestation of a medically unexplained multi-symptom illness, to include the Veteran's service-connected chronic fatigue syndrome.  

If the Veteran's pain cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and diagnostic or laboratory tests, that has either existed for 6 months or more, or exhibited intermittent episodes of improvement and worsening over a 6 month period. 

If the Veteran's pain can be ascribed to a known clinical diagnosis, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability was incurred in service, or is otherwise attributable to service.

The examiner should also determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability is (1) due to or (2) increased in severity as a result of the Veteran's other service-connected disabilities, to include right shoulder rotator cuff strain with biceps tendonitis. 

The electronic claims file should be made available to and reviewed by the examiner.  All necessary testing and evaluation should be performed.  Any and all opinions offered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion.  

2.  Undertake any other development deemed warranted, then readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


